Title: February 1790
From: Washington, George
To: 

 


Monday 1st. Agreed on Saturday last to take Mr. McCombs House, lately occupied by the Minister of France for one year, from and after the first day of May next; and wd. go into it immediately, if Mr. Otto the present possesser could be accomodated and this day sent My Secretary to examine the rooms to see how my furniture cd. be adapted to the respective Apartments.

	
   
   By the beginning of 1790 GW concluded that the house owned by Samuel Osgood which he had occupied since his arrival in New York City (see entry for 1 Oct. 1789) was no longer commodious enough to accommodate his family and staff and to maintain the dignity of the presidential office. In spite of the fact that it was expected that Congress might move the capital from New York City, GW decided to lease Alexander Macomb’s mansion at Nos. 39–41 Broadway. “It was one of a block of three houses erected in 1787 and was four stories and an attic high, with a width of fifty-six feet. From the rear of the main rooms glass doors opened onto a balcony giving an uninterrupted view of the Hudson River. On entering, one found a large hall with a continuous flight of stairs to the top of the house. On each side of the hall were spacious, high-ceilinged rooms, used for the levees and dinners and always referred to by Washington as ‘public rooms’” (DECATURStephen Decatur, Jr. Private Affairs of George Washington: From the Records and Accounts of Tobias Lear, Esquire, his Secretary. Boston, 1933., 118, 148). Col. John May, who had visited the houses while they were still under construction in April 1788, noted “they are by far the grandest buildings I ever saw and are said to excel any on the continent. in one of the entry’s I travelld up 5 flights of stairs” (MAYDwight L. Smith, ed. The Western Journals of John May: Ohio Company Agent and Business Adventurer. Cincinnati, 1961., 28). The Macomb house had been occupied by the comte de Moustier and, after his departure for France, by Louis Guillaume Otto, chargé d’affaires of the French embassy. Otto had served in the United States since 1779, and after his return to France in 1792 he was in charge of the political division of the department of foreign affairs until he lost his position with the fall of the Girondist regime. On 2 Feb. GW paid Samuel Osgood £253 10s. “for 3 quarter’s Rent of the House & Tenements occupied by the President” and before he moved paid £665 16s. 6d. to purchase for the new house furniture and china left by Moustier (CtY: George Washington’s Household Accounts, 68–74). GW requested that some alterations and additions be made to outside buildings (see Tobias Lear to Alexander Macomb, 4 Feb. 1790, owned by Mr. Sol Feinstone, Washington Crossing, Pa.). Preparations continued throughout the month, and the presidential household moved to the new residence on 23 Feb.



 


Tuesday 2d. Exercised in the Carriage with Mrs. Washington.
On my return found Mr. Blair one of the Associate Judges, The Attorney Genl. of the United States and Colo. Bland here.
The Levee to day was much Crowded, and very respectable: among other Company, the District judge and Attorney, with the Marshall and all the Grand jurors of the Federal District Court (and a respectable body they were) attended.

   
Sent (yesterday) the Deed of Session of the Western Lands, by the State of No. Carolina to the United States to both Houses of Congress.

	
   
   John Blair (1732–1800) was a member of a prominent Virginia family. He attended the College of William and Mary and in 1755 studied law at the Middle Temple. He was a member of the Virginia House of Burgesses 1766–70 and in the latter year became clerk of the council, serving at least until the mid–1770s. During the Revolution and the Confederation period, he held a number of judicial posts and became widely known in legal circles. As a member of the Constitutional Convention and the Virginia Ratifying Convention he vigorously supported the Constitution. GW appointed Blair an associate justice of the Supreme Court in Sept. 1789. Edmund Randolph had been appointed United States attorney general 25 Sept. 1789 but had remained in Virginia until the end of the session of the Virginia Assembly of which he was a member. He probably arrived in New York City at the end of January (REARDONJohn J. Reardon. Edmund Randolph: A Biography. New York, 1974., 179, 191). district judge: James Duane. district . . . attorney: Richard Harison. the marshall: William Stephens Smith. deed of session: See entry for 29 Jan. 1790.



 


Wednesday 3d. Viewed the Apartments in the Ho. of Mr. Macombe—made a disposition of the Rooms—fixed on some furniture of the Ministers (which was to be sold & was well adapted to

particular public rooms) and directed additional Stables to be built.
 


Thursday 4th. Received from a Committee of both Houses of Congress, an Act, entitled “an Act for giving effect to the sevl. acts therein mentioned in respect to the State of North Carolina and other purposes.”
The following company dined here, viz,—The Vice-President, the Chief Justice of the United States, Judges Cushing, Wilson, & Blair of the Supreme Court & Judge Duane of the District Court—The Attorney Genl. of the United States (Randolph) the Marshall, Attorney, & Clerk of the District viz. Smith, Harrison & Troup—Mr. Johnson & Mr. Hawkins of the Senate and the Secretaries of the Treasury & War Departmts. to wit Hamilton & Knox.


   
   an act: 1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 99–101 (8 Feb. 1790). This act extended the provisions of federal laws concerning import duties and tonnage to North Carolina, which had ratified the Constitution in Nov. 1789.



   
   Robert Troup (1757–1832) studied law under John Jay and William Paterson and had a distinguished military career during the Revolution, earning a lieutenant colonelcy for his services in 1777 (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 9:770). After serving on Horatio Gates’s staff and participating in the Battles of Saratoga, he was appointed secretary of the newly formed Board of War in 1778. After the war he practiced law in Albany and New York City.



 


Friday 5th. Received from Doctr. Williamson of No. Carolina a list of names whom he thought would be proper to fill the Revenue Offices in that State. Submitted the same to the Senators of that State for their Inspection and alteration.

	
   
   Dr. Hugh Williamson (1735–1819) was born in Pennsylvania, graduated from the University of Pennsylvania in 1757, and after a brief career in the ministry, went to the University of Edinburgh to study medicine. After his return to America he practiced in Philadelphia until 1773. Around 1776 he established himself as a merchant in Edenton, N.C., and acted as surgeon general of North Carolina troops 1779–82. In 1782–85, 1787, and 1788 he served in the Continental Congress; at this time he was United States Representative from North Carolina. Williamson’s letter to GW, 5 Feb. 1790, with enclosure, is in DLC:GW.



 


Saturday 6th. Walked to my newly engaged lodgings to fix on a spot for a New Stable which I was about to build. Agreed with  to erect one 30 feet sqr., 16 feet pitch, to contain 12 single stalls; a hay loft, Racks, mangers &ca.—Planked floor and underpinned with Stone with Windows between each stall for 65£.
The resignation of Mr. Harrison as an Associate Judge making

a nomination of some other character to supply his place necessary I determined after contemplating every character which presented itself to my view to name Mr. Iredall of No. Carolina; because, in addition to the reputation he sustains for abilities, legal knowledge and respectability of character he is of a State of some importance in the Union that has given No character to a federal Office. In ascertaining the character of this Gentlemen I had recourse to every means of information in my power and found them all concurring in his favor.


   
   On 28 Sept. 1789 GW had written Robert Hanson Harrison, one of his aides during the Revolution, offering him the post of an associate justice on the Supreme Court (DLC:GW). Harrison replied, 27 Oct., declining the post, partly because of the inconvenience of riding circuit, partly because of family responsibilities and reservations about his health (DNA:PCC, Item 59). On 25 Nov. GW again wrote Harrison, stating that there was a strong possibility that there would be changes in the Judicial Act which might make the post more attractive. “As the first Court will not sit until the first Monday in February, I have thought it proper to return your Commission, not for the sake of urging you to accept it contrary to your interest or convenience, but with a view of giving you a farther opportunity of informing yourself of the nature and probability of the change alluded to” (DLC:GW). Harrison again declined the post. He died in April 1790.



   
   James Iredell (1751–1799) was born in Lewes, Eng., and in 1768 received a royal appointment as collector of the customs at Edenton, N.C. He quickly became a leading citizen of Edenton, studied law with Samuel Johnston, and in 1773 married Johnston’s sister Hannah. Although a conservative, he supported the Patriot cause during the Revolution. His legal reputation in North Carolina grew during these years; he served briefly as a superior court judge in 1777 and from 1779 to 1781 he was state attorney general. In 1787 he served on the North Carolina Council of State and between 1787 and 1791 engaged in compiling a collection and revision of North Carolina statutes. GW’s letter to Iredell, 13 Feb. 1790, offering him the post of associate justice, is in DLC:GW; Iredell’s acceptance, 3 Mar. 1790, is in DNA: RG 59, Misc. Letters.



 


Sunday 7th. Went to St. Pauls Chapel in the forenoon.
 


Monday 8th. Nominated Officers for the Revenue department in No. Carolina—Mr. Iredall as an Associate Judge; and all those who had been temporarily appointed during the recess of the Senate to fill resigned Offices—likewise Majr. Saml. Shaw as Consul for Canton in China.
Sent the Bill which had been presented to me on Thursday last back to the House of Representatives with my approvg. Signature.


   
   Samuel Shaw (1754–1794), of Massachusetts, served as a lieutenant and captain in the Revolution and saw action at Boston, Trenton, Princeton, Brandywine,

Germantown, and Monmouth. For a time he served as aide-de-camp to Maj. Gen. Henry Knox. In 1784 he was offered the post of supercargo on the Empress of China, the first American vessel to sail to Canton. The experience he acquired in dealing with Chinese merchants resulted in his appointment by the Continental Congress in 1786 as American consul in Canton. He returned to the United States in Jan. 1789. On 2 Jan. 1790 he wrote GW informing him he was about to return to China and requesting that he be reappointed as consul (DLC:GW). Tobias Lear forwarded Shaw’s commission on 13 Feb. 1790 (DNA: RG 59, Misc. Letters).



 


Tuesday 9th. A good deal of Company at the Levee to day.
Exercised on horse-back in the forenoon.
 


Wednesday 10th. Sat from 9 until 11 Oclock for Mr. Trumbull to draw my picture in his Historical pieces.
Dispatched Commissions, and all the necessary Acts, to the Revenue Officers in No. Carolina.
 


Thursday 11th. Exercised on horse-back in the forenoon.
The following Gentlemen dined here—viz.—Messrs. Leonard & Grout of Massachusetts—Huntington & Sturges of Connecticut—Silvester of New York Sinnickson of New Jersey—Gale of Maryland and Bland Parker and Moore of Virginia.


   
   George Leonard (1729–1819) was born in Norton, Mass. After his graduation from Harvard in 1748 he held a number of judicial posts of increasing importance in his state and was judge of the common pleas court when he was elected to the First Congress. Jonathan Grout (1737–1807), a Petersham, Mass., lawyer, served in the Massachusetts House of Representatives 1781, 1784, 1787 and in the Senate 1788. An Antifederalist, he was elected to the First Congress in 1789. Benjamin Huntington (1736–1800), a Norwich, Conn., lawyer, graduated from Yale in 1761 and, before his election to the First Congress in 1789, served in the Massachusetts legislature and in the Continental Congress. From 1784 to 1796 he was mayor of Norwich. Jonathan Sturges (1740–1819), of Fairfield, Conn., graduated from Yale in 1759 and opened a law practice in Fairfield in 1772. He was a member of the state legislature 1772, 1773–84 and served in the Continental Congress 1774–87. Peter Silvester (1734–1808), a Kinderhook, N.Y., lawyer, was elected to the First Congress in 1789. Prior to his election he was a member of the First and Second Provincial Congresses 1775–76 and judge of the court of common pleas of Columbia County. Thomas Sinnickson (1744–1817), a Salem, N.J., merchant, held the rank of captain with New Jersey troops during the Revolution and was a member of the New Jersey legislature 1777, 1782, 1784–85, 1787–88.



   
   George Gale (1756–1815), a native of Somerset County, Md., was a member of the Maryland Ratifying Convention in 1788. In Mar. 1791 GW appointed him supervisor of the revenue for Maryland. Josiah Parker (1751–1810) was a member of the 1775 Virginia Convention and served as colonel in the 5th Virginia Regiment during the Revolution. In 1780–81 he was in the Virginia

House of Delegates, and he served as naval officer for Portsmouth, Va., in 1786. Andrew Moore (1752–1821) was born near Fairfield, Rockbridge County, Va., studied at Augusta Academy (Washington and Lee), and was admitted to the Virginia bar in 1774. During the Revolution he served in the Continental Army 1776–78, and as a brigadier general in the Virginia militia. In 1780–83 and again in 1785–88 he was a member of the Virginia House of Delegates and in 1788 of the Virginia Ratifying Convention.



   
   The New-York Journal, and Weekly Register, 18 Feb. 1790, noted that “the Birth-Day of the President of the United States was celebrated at Philadelphia the eleventh inst.” In New York City, however, the Society of St. Tammany held an elaborate celebration on 22 Feb. and “Resolved, unanimously, That the 22d day of February (corresponding with the 11th Feb. old stile) be this day, and ever hereafter, commemorated by this Society as the birth day of the Illustrious George Washington.” Apparently this year the president’s birthday was widely celebrated on 22 Feb. (New-York Journal, and Weekly Register, 25 Feb. 1790).



 


Friday 12th. Sat from 9 Oclock untill 11 for Mr. John Trumbull for the purpose of Drawing my picture.
A good deal of Company (Gentlemen & Ladies) to visit Mrs. Washington this afternoon.
 


Saturday 13th. Walked in the forenoon to the House to which I am about to remove—Gave directions for the arrangement of the furniture &ca. and had some of it put up.
 


Sunday 14th. At home all day—writing private letters to Virginia.
 


Monday 15th. Sat between 9 and 11 for Mr. John Trumbull.
Sent to both Houses of Congress a Letter from the President of New Hampshire, enclosing the adopted articles of amendments of the Constitution of the United States proposed by the latter at its last Session, to the States individually.
Perused two letters to Colo. Hawkins of the Senate, sent to me by the Secretary of War for my information—the one from a Lardin Clark dated Nashville, Warren County the 8th. of Septr. 1789—the other from Brigr. Genl. Joseph Martin dated Smiths River Jany. 1790. The first of these letters mentions that the loose and disorderly people that first settled the District in which he is remove as government (by means of the Superior Court) is extended amongst them and supplied by persons of better character & Morals—That the Spanish Governor of Louisiana is holding out every lure to envite the Citizens of the United States to settle under that Government—That a Doctor White who has been sometime at New Orleans does not seem to like the Government

   
and discourages our Settlers from Migrating to it till it can at least be seen what measures the Government of the Union will take respecting the Navigation of the Mississippi—That Conventions which it had been proposed to hold in Kentucky, and other Districts of the Western Country for the purpose of addressing the old Congress on this subject had been proposed for the same reason—That there was no appearance of giving up the Post of the Natches to the U. States though it was within their Territory, on the Contrary Roman Catholick Churches were built there & provision made for newly arrived Priests—That the Spanish Governor has said that it is not want of Land that make them oppose our Settlements or which causes them to withhold the Navigation of the Missisipi from us, but because they do not like our advancing in such numbers, & so fast upon them—In short, they act under the operation of fear and Jealousy, though they will not acknowledge these to be the motives for their conduct—That it had been reported through the Western Settlements that Mr. Gardoqui had invited them to put themselves under the Spanish government with assurances of Peace & Trade as consequences of it and that Governor by Proclamation had invited them to become Inhabitants of Louisiana—That any person (he is informed) may take produce to New Orleans paying 15 pr. Ct.

Duty to the King—That the Force (Military) in the two Floridas consist of two Regiments of 600 Men each and he is told a third is ordered to be raised to consist entirely of Spaniards by birth—That the District in which he is populates fast and will soon make a State—And as the Navigation of the Missisipi is essential to them, it must be obtained by treaty or by force, or they must connect themselves with the Spaniards—That it is not supposed, the two Floridas & Louisiana contain more than 20,000 Souls—That the distance from Nashville to New Orleans by Land (wch. he has travelled) is abt. 450 or 500 Miles and not a Mountain and hardly a hill in the way—That this year he supposes they will make 300 Hhds. of Tobacco—for wch. 3½d. only is given when the Spaniard gets 10 dollars pr. Hd. wt.
The other letter from Genl. Martin encloses the report of a Comee. of the Assembly of No. Carolina, which had been appointed to examine into a corrispondance between him and Mr. McGillivray, by which he stands acquitted of any intention to injure the U. States or any of them. Enforms him that from tolerable good information he has just heard that the Chicasaw Nation had made a stroke at the Chicamages Indians & were driving all before them—That several women & Children of the latter had run into the Inhabitants of little river for Refuge—That he shall set out for that County in a few days and as soon as the particulars can be known will give information of them. Wishes to know whether Congress approves of this War or not—thinks he can easily stop it if it does not meet their approbation—But adds their wars with one another may be the means of Peace to our frontiers—requests a hint on the subject by way of Richmond, directed to the care of the Postmaster there.


   
   articles of amendments: Proposals for the amendments to the Constitution that were provided for by the fifth article of the Constitution and that were to become the Bill of Rights were introduced in Congress in May 1789. By Sept. 1789, 12 amendments had been agreed upon by the House and Senate, and on 24 Sept. the House resolved that “the President of the United States be requested to transmit to the executives of the several states which have ratified the Constitution, copies of the amendments proposed by Congress to be added thereto; and like copies to the executives of the states of Rhode-Island and North-Carolina” (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:84, 229). President of New Hampshire John Sullivan’s letter to GW, 29 Jan. 1790, is in DNA: RG 46, President’s Messages. Sullivan informed GW that New Hampshire had accepted all of the proposed amendments except the second, which provided that no “law vary[ing] the compensation for the services of the Senators and Representatives, shall take effect, until an election of Representatives shall have intervened” (DUMBAULD [2]Edward Dumbauld. The Bill of Rights: And What It Means Today. Norman, Okla., 1957., 220). Of the 12 amendments originally submitted to the states, this article and the first article, which increased the

representation in Congress after the first census had been taken, were not ratified by the states.



   
   The letters submitted by Knox to GW have not been found. Lardner Clark was a leading Nashville merchant. Joseph Martin (1740–1808), of Albemarle County, Va., was a well-known figure on the frontier. He tried unsuccessfully to establish a settlement in Powell’s Valley near the Cumberland Gap in 1769 and reoccupied the area in 1775. In 1777 he became Indian agent for Virginia to the Cherokee and established his headquarters on land that afterwards fell within North Carolina’s boundaries. For many years he served as Patrick Henry’s land agent on the frontier. In the mid–1780s Martin was involved in the proposals for the new State of Franklin, although he later opposed the project, and in the Muscle Shoals speculation. Martin attended the North Carolina Ratifying Convention in 1789 and served at various times in the North Carolina and Virginia legislatures. In June 1790 he became an active candidate for the post of governor of the newly created Southwest Territory (Southern History Association Publications, 4 [1900], 443–44; REDDJohn Redd. “Reminiscences of Western Virginia, 1770–1790.” Virginia Magazine of History and Biography 7 (1899–1900): 1–16, 113–28., 113–18). At this time he was living in Henry County, Va., on Smith’s River (Staunton River), the section of the Roanoke River above its confluence with the Dan River.



   
   For the attempts of Esteban Miró, the Spanish governor of Louisiana, and Manuel Gayoso de Lemos, governor of Natchez, to attract American settlers, see entry for 25 Jan. 1790. Clark’s reference to Don Diego de Gardoqui, the Spanish representative in the United States, concerns the plan devised by Gardoqui and Philadelphia speculator George Morgan (1743–1810) in 1789 to entice Americans to settle in Morgan’s new settlement, developed under Spanish auspices, at New Madrid. Although at first a few westerners showed interest in moving to Spanish territory, these colonization schemes, and another sponsored by the South Carolina Yazoo Company at Nogales, were undermined by new and stringent economic policies of the Spanish government and by the extension of Spanish military control to the new settlements.



   
   James White (1749–1809), a native of Philadelphia, had attended a Jesuit college in St. Omer, France, and studied medicine at the University of Pennsylvania. In 1785 he moved to Davidson County, N.C., and represented North Carolina in the Continental Congress 1786–88. While he was in Congress, White became deeply involved with Gardoqui in nebulous plans for persuading frontier areas to separate from the United States and accept Spanish protection. In 1786 White was chosen by Congress as Indian agent for the Southern Department and in the course of his service he traveled widely in the southwest, becoming involved in the so-called Spanish Conspiracy and in the creation of the State of Franklin.



   
   The incident involving McGillivray referred to by Martin concerned a letter written by the latter from Tugaloe, N.C., to the Creek chief in Nov. 1788, enclosing resolves of the Continental Congress “by which you will see that Congress intends to deal out justice to the Cherokees, which gives me infinite pleasure.” At the same time Martin expressed his wish that commissioners from Congress to the Creek would soon settle their differences with the United States and asked McGillivray’s permission to lead some five hundred families from the United States to settle on Creek land (Martin to McGillivray, 8 Nov. 1788, N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 22:787–88). At the time the letter was written Martin was serving as an Indian commissioner for Congress. The letter was intercepted, apparently by members of the Georgia militia, and

presented to the Georgia legislature. On 24 Jan. 1789 a committee of the legislature reported that Martin’s action in “carrying on a correspondence of a private nature with Alexander McGilvary, yet, while this State is at war with the Creek nation, and the said Joseph Martin being in the service of the United States” was highly culpable and complaints should be made to Congress and to the governor of North Carolina (N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 21:1006). The report of the committee of the North Carolina Assembly appointed to investigate the matter exonerated Martin. The report was read in the assembly 15 Dec. 1789 and was enclosed by Martin in his letter to Benjamin Hawkins (N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 21:691).



 


Tuesday 16th. Intended to have used exercise on Horse-back but the weather prevented my doing it. Rid to my intended habitation, and gave some directions respecting the arrangement of the furniture.
The Levee to day was thin. Received some papers from the Secretary at War respecting a corrispondence to be opened betwn. Colo. Hawkins of the Senate, and Mr. McGillivray of the Creek Nation for the purpose of getting the latter, with some other Chiefs of that Nation to this place as an expedient to avert a War with them. But, the Commissioning a Person to Negotiate this business with McGillivray without laying the matter before the Senate and the expence of the business appearing to bring in question the Powers of the President I requested to see & converse with the Secretary of War, tomorrow, on this Subject.

	
   
   papers from the secretary at war: See entry for 27 Jan. 1790.



 


Wednesday 17th. The Secretary attending; and reference being had to the Act constituting the Department of War, and the Act appropriating 20,000 dollrs. for the expence of Treating with the Southern Indians, seeming to remove (at least in a degree) the above doubts but not in an unequivocal manner, I desired him to take the opinion of the Chief Justice of the United States and that of the Secretary of the Treasury on these points and let me know the result.


   
   “An Act to establish an Executive Department, to be denominated the Department of War” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 49–50 [7 Aug. 1789]) provided that the secretary of war could carry out such tasks regarding Indian affairs as might be entrusted to him by the president. “An Act providing for the Expenses which may attend Negotiations or Treaties with the Indian Tribes, and the appointment of Commissioners for managing the same” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 54 [20 Aug. 1789]) authorized expenditure of “a sum not exceeding twenty thousand dollars, arising from the duties on imports and tonnage” for the purpose of “defraying the expense of negotiating and treating with the Indian tribes.”



 



Thursday 18th. Sat for Mr. Trumbull from nine oclock till 10—after which exercised in the Post Chaise with Mrs. Washington. On our return home called on Mrs. Adams—Lady of the Vice-Presidt.
The following company dined here to day—viz—Judge Cushing and his Lady—The Post Master General & his Lady and Messrs. Boudinot, Griffin, Coles, Gerry and White and their Ladies.
Sent a Message to the Senate with the Copies of a Letter from the Governor of Massachusetts and a resolve of the Assembly of that State, respecting the disputed boundary between them and the British of Nova Scotia.

   
   
   their ladies: Mrs. William Cushing was Hannah Phillips Cushing (c.1754–1834) of Middletown, Conn. Mrs. Samuel Osgood was Mary Bowne Franklin Osgood, the widow of Walter Franklin (see entry for 1 Oct. 1789). Mrs. Elias Boudinot was Hannah Stockton Boudinot (1736–1808), daughter of John and Abigail Stockton of Princeton, N.J., and sister of Signer Richard Stockton. She had married Boudinot in 1762. Mrs. Samuel Griffin was Betsy Braxton Griffin (see entry for 10 Dec. 1789). Isaac Coles, United States representative from Virginia, had married Catharine Thompson, daughter of James Thompson, in Jan. 1790 (Pa. Packet, 7 Jan. 1790). Ann Thompson (d. 1849), daughter of New York merchant James Thompson and Catherine Walton Thompson, had married Elbridge Gerry in 1786. Mrs. Alexander White was Sarah Cotter Hite White (c.1750-1830).


   
   
   The resolve of the Massachusetts legislature, 1 Feb. 1790, directed Gov. John Hancock to write to the president “informing him that the subjects of his Britannick Majesty have made and still continue to make encroachments on the eastern boundary of this Commonwealth, in the opinion of the Legislature, contrary to the treaty of peace.” Hancock wrote GW, 10 Feb. 1790, transmitting a number of documents supporting the legislature’s allegations. GW transmitted the resolve of the Massachusetts legislature and Hancock’s letter to the Senate, 18 Feb. 1790 (DNA: RG 46, Entry 11). The enclosures consisted of copies of some of the documents that had already been submitted to the Senate by GW on 9 Feb. 1790, in a report to the Senate “relative to differences with Great Britain respecting the Eastern Boundary” (see ASP, Foreign Relations,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:90–99; DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 2:359–87). The northeastern boundary dispute concerned some 7,500 square miles of land between the United States and New Brunswick; the boundary had been left unsettled at the Treaty of Paris in 1783 because of uncertainty as to the location of the river St. Croix which appeared on Mitchell’s Map and was used as the boundary line by the peace commissioners. Investigation in the area showed there was no St. Croix River in the vicinity of the stream marked on Mitchell’s Map. British negotiators held that the boundary line agreed upon at Paris was the Schoodiac River while the United States maintained it was the Magaguadavic, east of the Schoodiac (see MOORE [3]John Bassett Moore. History and Digest of the International Arbitrations to Which the United States Has Been a Party . . .. 6 vols. Washington, D.C., 1898., 1:5). The dispute on the location of the St. Croix was settled by arbitration in 1798, a mixed commission agreeing that the Schoodiac was the St. Croix on Mitchell’s Map.



 



Friday 19th. Exercised on horse-back about 9 oclock. Walked afterwards to my New House.
Received a Captn. Drew, Comr. of a British Sloop of War, sent Express to Sir John Temple Consul General of that Nation in the U. States.
The Visitors this Evening to Mrs. Washington were numerous and respectable.


   
   Captain Drew, in command of the Echo, sailed on his return voyage to Plymouth 6 Mar. (New-York Journal, and Weekly Register, 11 Mar. 1790).



 


Saturday 20th. Sat from nine until 11 for Mr. Trumbull. Walked afterwards to my New House—then rode a few miles with Mrs. Washington and the Children before dinner; after which I again visited my New House in my Coach (because it rained).
 


Sunday 21st. Went to St. Pauls Chapel in the forenoon. Wrote letters respecting my domestic concerns afterwards.


   
   The only private letter found for this day is GW to Samuel Powel, concerning the Philadelphia Society for Promoting Agriculture (DLC:GW).



 


Monday 22d. Set seriously about removing my furniture to my New House. Two of the Gentlemen of the family had their Beds taken there and would sleep there to Night.
 


Tuesday 23d. Few or no visiters at the Levee today, from the idea of my being on the move.
After dinner Mrs. Washington Myself & Children removed and lodged at our New habitation.

	
   
   removed: See entry for 1 Feb. 1790.



 


Wednesday 24th. Employed in arranging matters about the House & fixing matters.
 


Thursday 25th. Engaged as yesterday.
In the afternoon a Committee of Congress presented an Act for enumerating the Inhabitts. of the United States.


   
   an act: 1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 101 (1 Mar. 1790). This act provided for the taking of the first federal census.



 


Friday 26th. A numerous company of Gentlemen & Ladies were here this Afternoon.
Exercised on Horse-back this forenoon.
 



Saturday 27th. Sat for Mr. Trumbull this forenoon; after which exercised in the Coach with Mrs. Washington & the Children.
 


Sunday 28th. Went to St. Pauls Chappel in the forenoon. Wrote letters on private business afterwards.
